Citation Nr: 0900601	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  07-10 151A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date earlier than February 3, 
2006 for the grant of service connection for post-traumatic 
stress disorder (PTSD) with depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The veteran had active military service from October 1981 to 
February 1989.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an October 2006 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.

In June 2008, the veteran testified at a travel board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.


FINDING OF FACT

The veteran's original claim for service connection for PTSD 
was received on February 3, 2006.  


CONCLUSION OF LAW

The criteria for an effective date prior to February 3, 2006, 
for the grant of service connection for PTSD have not been 
met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the veteran or on her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  


I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

The Board may proceed with the issue on appeal at this time 
without reviewing the provisions of the VCAA.  See 38 U.S.C. 
§§ 5103, 5103A; 38 C.F.R. §§ 3.102, 3.159.  The Board 
observes that there is no additional evidence or information 
that could possibly substantiate the veteran's claim for an 
effective date prior to February 3, 2006, for the grant of 
service connection for PTSD.  The United States Court of 
Appeals for Veterans Claims (Court) has held that, in a case 
where the law is dispositive of the claim, the claim should 
be denied for lack of legal merit under the law.  See Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  That court has also held 
that the VCAA has no effect on an appeal where the law, and 
not the underlying facts or development of the facts, is 
dispositive in the matter.  See Manning v. Principi, 16 Vet. 
App. 534, 542 (2002).

The effective date for a grant of direct service connection 
will be the day following separation from active service, or 
the date entitlement arose if a claim is received within one 
year after separation from service.  Otherwise, the effective 
date is the date of receipt of claim or date entitlement 
arose, whichever is later.  38 U.S.C. 5110(a); 38 C.F.R. § 
3.400.  Unless specifically provided, the effective date will 
be assigned on the basis of the facts as found. 38 C.F.R. § 
3.400(a).

A specific claim in the form prescribed by the Secretary of 
Veterans Affairs must be filed in order for benefits to be 
paid to any individual under the laws administered by VA. 38 
C.F.R. § 3.151(a) (2008).  The term "claim" or 
"application" means a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief of entitlement, to a benefit.  38 C.F.R. 
§ 3.1(p) (2008).  "Date of receipt" generally means the 
date on which a claim, information or evidence was received 
by VA. 38 C.F.R. § 3.1(r).

On February 3, 2006, the RO received a VA Form 21-4138, 
Statement in Support of Claim, which included the veteran's 
request to amend her claim to include PTSD. 

Prior to February 3, 2006, correspondence received from the 
veteran included a claim for service connection for traumatic 
C2 rotatory subluxation with secondary swan-neck deformity in 
March 1989, claims for increased ratings for service-
connected disabilities in September 1997 and April 2001, and 
a claim for service connection for cervical spine condition 
(C4-C6).  In fact, as the veteran testified at her travel 
board hearing in June 2008 that she filed her initial claim 
for PTSD in February 2006. 

After a thorough review of the claims folder, the Board finds 
that the Statement in Support of Claim that served as the 
basis for the award of service connection for PTSD, was 
received on February 3, 2006.  Considered as an original 
claim, it was received more than one year after the veteran's 
date of separation from service.  There is no communication 
of record from the veteran or any representative or other 
party to VA that would constitute a claim for service 
connection for PTSD 
prior to February 3, 2006.  38 C.F.R. § 3.155.  Accordingly, 
the applicable regulation for a claim for service connection 
received more than one year after the date of separation from 
service dictates that the effective date is the date of 
receipt of the claim, or the date entitlement arose, 
whichever is the later.  Therefore, the appropriate effective 
date is the date of receipt of the claim, February 3, 2006.  
38 C.F.R. § 3.400.

The Board acknowledges the veteran's contention that she did 
not know prior to the time that she filed her claim for 
service connection for PTSD that she had a diagnosis of PTSD.  
Although sympathetic to the veteran's circumstances, the 
Board is bound by the law.
 
As the preponderance of the evidence is against the claim, 
the Board finds that an effective date earlier than February 
3, 2006, for service connection for PTSD is not warranted.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. 
App. 49 (1990).


ORDER

Entitlement to an effective date earlier than February 3, 
2006 for the grant of service connection for post-traumatic 
stress disorder (PTSD) with depression is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


